Citation Nr: 1643581	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  09-41 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from August 8, 2003, to December 11, 2006, in excess of 50 percent from December 12, 2006, to September 6, 2010, and in excess of 50 percent from November 1, 2010, to January 25, 2011, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to the service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1969.  

The PTSD issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned an initial 30 percent evaluation, effective from August 8, 2003.     

There has been a long and complicated procedural history since the Veteran filed his claim in August 2003.  For reasons set forth in greater detail below, regardless of the posture the claim has taken over the course of appeal (regrettably almost a decade since its filing), it is clear that the Veteran has disagreed with the initial 30 percent rating assigned.  This claim has been in appellate status since April 2007, when he perfected such an appeal.  The Veteran has not disagreed with the effective date for the grant of service connection nor claimed clear and unmistakable error; instead he has consistently maintained that his PTSD symptomatology warranted a higher rating than what has been assigned throughout this complicated course.
  
Hence, the proper question before the Board is whether the Veteran is entitled to an initial evaluation in excess of 30 percent from August 8, 2003, to December 11, 2006, in excess of 50 percent from December 12, 2006, to September 6, 2010, and in excess of 50 percent from November 1, 2010, to January 25, 2011, (or intermediate ratings for any period of time between when service connection became effective August 8, 2003, and when the 100 percent schedular rating became effective on January 26, 2011, exclusive of the temporary total rating between September 7, 2010, and October 31, 2010).  See Fenderson v. West, 12 Vet. App 119 (1999).  The issue has been recharacterized accordingly.
The Veteran has additionally claimed entitlement to a TDIU rating.  The Board acknowledges that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  The Veteran has raised a claim for TDIU, and the issue is added to the appeal accordingly.  

The Veteran presented testimony before the Board in March 2013, and the transcript of the hearing has been associated with the record.

In June 2013, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

In February 2016, the Board sent the Veteran a letter to inform him that the Veterans Law Judge who conducted the March 2013 hearing was no longer with the Board.  The Veteran was afforded the opportunity to elect a new Board hearing.  In May 2016, the Veteran responded and indicated that he wanted to proceed without another hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The PTSD has been productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

2.  The Veteran was unable to maintain substantially gainful employment by reason of his service-connected PTSD from March 18, 2005, to September 6, 2010, and from November 1, 2010, to January 25, 2011.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for PTSD from August 8, 2003, to September 6, 2010, and from November 1, 2010, to January 25, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU from March 18, 2005, to September 6, 
2010, and from November 1, 2010, to January 25, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

The claim for a higher rating arises from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

Although the Veteran did not receive a notice letter regarding TDIU, the Veteran and his representative have not alleged that they were prejudiced by such an omission.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (An error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis); see also Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in October 2003, May 2009, and April 2011.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  
In March 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In June 2013, the Board remanded the appeal for the issuance of a supplemental statement of the case (SSOC).  In February 2014, the AOJ issued a SSOC.  As the required development was completed, no other action is necessary to insure compliance with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Historically, in August 2003, the Veteran filed a claim of service connection for PTSD.  The RO denied the claim in an August 2004 rating decision, which was then appealed to the Board.  However, prior to certifying the claim to the Board, the RO granted service connection for PTSD in a September 2006 rating decision.  A 30 percent rating was assigned effective August 8, 2003, the date of the service connection claim.  In December 2006, the Veteran filed a notice of disagreement (NOD), with the initial 30 percent rating assigned.  A statement of the case (SOC) was issued in February 2007 and the Veteran perfected his appeal in April 2007.  In April 2008, the RO awarded an increased 50 percent rating effective December 12, 2006, the date the RO felt the increase in severity of his PTSD was factually ascertainable.  In May 2008, the Veteran's representative indicated that the Veteran agreed to the rating of 50 percent and asked to withdraw all appeals.  However, in August 2008, the Veteran's representative requested an earlier effective date on his increase of PTSD (within one year of the decision awarding the 50 percent rating).  Notably, the representative claimed that the 50 percent should have been granted from the date of claim (August 8, 2003).   

In December 2008, the RO admitted that the record on appeal was unclear and indicated there was no evidence that the Veteran withdrew the appeal on the issue of the initial evaluation.  Under the heading Decision, the RO indicated that "entitlement to an earlier effective date of service connection for [PTSD] was not shown due to a clear and unmistakable error."  Yet in the body of the rating decision, the RO found that the "decision to grant compensation from December 12, 2006, for [PTSD was] not considered to have been clearly and unmistakably erroneous because the alleged error involved an exercise of judgment which cannot be characterized as undebatably erroneous."  In March 2009, the Veteran filed another NOD and indicated that an earlier effective date should be granted as it was not his fault that it had taken several hearings to confirm service connection for PTSD.  In a July 2009 rating decision, the RO continued the 50 percent disabling rating for PTSD.  An August 2009 SOC was issued addressing entitlement to an earlier effective date of service connection for PTSD.  It was essentially duplicative of the December 2008 rating decision.  In October 2009, the Veteran filed VA Form 9, Appeal to Board, and perfected an appeal of the earlier effective date claim.  However, this was construed as an NOD with the July 2009 rating decision that continued the 50 percent rating.  In March 2011, an SOC addressing the claim of entitlement to a 50 percent rating was issued, and the Veteran perfected this appeal in April 2011.  Also in March 2011, the RO issued a rating decision awarding a temporary total evaluation effective September 7, 2010, because of hospitalization over 21 days.  The 50 percent evaluation was restored from November 1, 2010. 

In July 2012, the RO awarded an increased 100 percent evaluation effective January 26, 2011.  In November 2012, the RO issued a SSOC finding that entitlement to an earlier effective date and an evaluation in excess of 50 percent for the period of December 12, 2006, to January 26, 2011, was denied.

In a March 2016 statement, the Veteran noted that he "would like to stop the appeal with the conditions of PTSD and Individual Unemployability."  In a subsequent September 2016 statement, the Veteran's representative noted that it "appeared that the Veteran withdraws his claims for increased ratings for PTSD and entitlement to TDIU." (emphasis in original).  However, in a subsequent informal hearing presentation, the representative noted that the Veteran did not wish to withdraw the claims presently on appeal.  While acknowledging the March 2016 statement, the representative noted that the Veteran did not wish to withdraw the appeal and had recollection of the March 2016 submission.  It was argued that the Veteran's actions following the statement in writing the Board to he would be submitting additional evidence in support of his claims and asking for a decision on the case based on the evidence of record rather than attend an additional Board hearing due to the retirement of the Veterans Law Judge that presided over the March 2013 Travel Board hearing show that the statement regarding an intent to withdraw was neither "explicit" nor "unambiguous" and that his March 2016 statement was not undertaken with a full understanding of the consequences of the action.  

The Board agrees that the actions of the Veteran shortly after the March 2016 statement suggest that the Veteran was not aware of the consequences of the March 2016 letter and his request for the Board to consider the appeal on the evidence of record show that he desired his appeal to continue.  Therefore, the Board concludes that the March 2016 statement does not constitute a withdrawal of the claims on appeal and the Board will continue with appellate review on the merits of the claims.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In August 2003, the Veteran was referred for a psychological evaluation.  During the evaluation, the Veteran was anxious and guarded.  His mood was anxious and depressed.  The Veteran's thought process was logical and goal-oriented.  The content was intermittently preoccupied with traumatic experiences.  Memory, abstract thinking, and judgement were unimpaired.  Insight was limited.  The Veteran endorsed sleep disturbance with dreams and nightmares of the Vietnam War.  He had intrusive memories that were intensified by exposures to related stimuli, flashbacks, avoidance of things associated with the war, diminished interest in significant activities, feelings of detachment, constricted affect, irritability and angry outbursts, hypervigilance, a sense of a foreshortened future, survivor guilt, difficulty with intimacy, and anhedonic isolation.  The Veteran's symptoms led him to avoid promotion because of his limited ability to deal with stress and to have strained personal relationships.  The Veteran was diagnosed with severe PTSD and assigned a current GAF score of 40.

In October 2003, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  During the interview, the Veteran was alert and cooperative.  His affect was full, relayed within a normal range, his mood was appropriate, and he maintained good eye contact.  The Veteran's thought process was grossly logical and relevant.  He denied any suicidal or homicidal ideation.  His gross cognitive functioning was intact and his insight was fair.  The Veteran's judgment and demonstrated social interaction were good.  At the time of the examination, the Veteran was employed as a police officer.  During his leisure time, he golfed and drank alcohol with a group of friends.  He also expressed an interest in boating and fishing.  The VA examiner diagnosed PTSD with chronic alcohol dependence secondary to PTSD.  He was assigned a GAF score of 60.  The VA examiner determined that the Veteran's PTSD created moderate difficulty in social and occupational functioning.

In December 2003 VA treatment notes, the Veteran reported that he was preoccupied with intrusive memories.  The news of military action in Iraq made "it impossible for him to avoid being aware."  He used cognitive and behavioral therapy to cope with his symptoms.

In June 2004 VA treatment notes, the Veteran stated that his PTSD symptoms were exacerbated by the Iraq war and his work as a police officer, which required ongoing terrorist alerts and training.  He was concerned that he would have to retire early as a result of his PTSD.  He was assigned a GAF score of 40.

In July 2004 VA treatment notes, the Veteran reported that he was distressed by PTSD symptoms due to intrusive memories due to the Iraq war.  This aggravated his trouble with work and his personal relationships.  He worked the midnight shift to reduce interpersonal contact in an attempt to minimize stress.  The Veteran was considering medication.  He was assigned a GAF score of 40. 

In August 2006, the Veteran underwent a PTSD clinic screen.  The Veteran endorsed intrusions that were usually triggered by discussion of Vietnam or television coverage of the current conflicts.  He denied current nightmares, but stated he had recurring dreams for years related to his redeployment.  He experienced distress, anger, and sadness at reminders of his service.  The Veteran reported frequent periods of "melancholy" during the past year.  The VA doctor noted that the Veteran appeared to have an underreporting style and his current and past symptoms were somewhat inconsistent with past reports. 

In December 2006, the Veteran underwent a PTSD assessment.  During the evaluation, the Veteran was alert and cooperative.  He was anxious, depressed, and became tearful while discussing his military experiences.  The VA doctor observed that the Veteran had a tendency to underreport his symptoms.  He avoided stimuli associated with his military experience.  He had difficulty falling or staying asleep on a daily basis.  The Veteran reported difficulty concentrating most of the time, irritability, and hypervigilance.  The VA doctor assigned a GAF score of 50.

In May 2009, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran reported that he and his wife were living separate lives.  He spent a considerable amount of time drinking with fellow policeman at a local club.  The Veteran largely drank to forget his memories connected with his PTSD.  Most of the Veteran's social interactions were centered on drinking alcohol and golf.  He saw his children 5 times per week and drove his grandchildren to school twice a week.  The VA examiner determined that the Veteran's PTSD was productive of moderate social isolation.  The Veteran was not currently working.  He retired in March 2005.  His anxiety and PTSD symptoms partially led to his retirement.  Prior to his retirement, he received some feedback regarding difficulties connected with his job performance.  He lost multiple radios because of poor memory and concentration on the job.  His PTSD contributed to a lack of professional motivation.  The VA examiner determined that the Veteran's PTSD symptoms were productive of moderate to mild occupational impairment.  The Veteran had intrusive thoughts on a monthly basis, nightmares every two months, flashbacks once a week, and intense psychological upset once every two months.  He tried to avoid activities that reminded him of his active service.  He experienced survivor's guilt, loss of interest in activities, hypervigilance, poor concentration, and episodes of road rage.  The Veteran slept between 4 and 5 hours per night and woke up four times at night.  The VA examiner concluded that the Veteran's PTSD was moderate and assigned a GAF score of 60.  

In February 2010, the Veteran received a 2 day inpatient evaluation for his PTSD.  He had recurrent dreams, hypervigilance, emotional numbing, and an exaggerated startle response.  He was assigned a GAF score of 50. 

In January 2011, Mr. N.M, a licensed marriage and family therapist at the Vet Center, wrote that the Veteran had depression, isolation, irritability, and hypervigilance, avoidance of feelings, survivor guilt, restricted affect sleep disturbance, and intrusive thoughts.  He was easily hyperaroused and tended to shut down when triggered.  Mr. N.M. determined that the Veteran was not able to work due to his PTSD.

The Board finds that the weight of the evidence shows the Veteran is entitled to a 70 percent evaluation for his PTSD from August 8, 2003, to September 6, 2010, and from November 1, 2010, to January 25, 2011.  His PTSD is productive of occupational and social impairment with deficiencies in most areas.  The Board acknowledges that the VA examiners found that the Veteran's PTSD was moderate and assigned him GAF scores of 60.  However, the evaluations performed by the Veteran's treating physicians consistently assigned GAF scores between 40 and 50 for the Veteran's PTSD.  Additionally, it was specifically noted that the Veteran was underreporting the symptomatology attributable to his PTSD.  He has demonstrated impaired memory and concentration, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, depression, difficulty sleeping, intrusive thoughts, nightmares, and impaired impulse control.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This evidence warrants a higher 70 percent disability rating during the appeal period, as the evidence demonstrates occupational and social impairment with deficiencies in most areas.  Id.

However, the evidence is against a 100 disability rating for his PTSD from August 8, 2003, to September 6, 2010, and from November 1, 2010, to January 25, 2011, as the Veteran was not totally social impaired.  He enjoyed relationships with his family members, played golf, and associated with a small group of friends.  Id.

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criterion reasonably describe and assesses the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the PTSD.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions.  However, this is not an exceptional circumstance.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As the Board has granted a 70 percent evaluation from August 8, 2003, to September 6, 2010, and from November 1, 2010, to January 25, 2011, for the service-connected PTSD, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  The Veteran is also service-connected for diabetes mellitus, which is assigned a 10 percent disability rating.

The Veteran ended his employment as a police officer in March 2005.  Prior to March 2005, the Veteran worked full-time and was engaged in substantially gainful employment.

In June 2004 VA treatment notes, the Veteran stated that his PTSD symptoms were exacerbated by the Iraq war and his work as a police officer, which required ongoing terrorist alerts and training.  He was concerned that he would have to retire early as a result of his PTSD.  He was assigned a GAF score of 40.

In July 2004 VA treatment notes, the Veteran reported that he was distressed by PTSD symptoms due to intrusive memories due to the Iraq war.  This aggravated his trouble with work and his personal relationships.  He worked the midnight shift to reduce interpersonal contact in an attempt to minimize stress.  The Veteran was considering medication.  He was assigned a GAF score of 40. 

In August 2006, the Veteran underwent a PTSD clinic screen.  The Veteran endorsed intrusions that were usually triggered by discussion of Vietnam or television coverage of the current conflicts.  He denied current nightmares, but stated he had recurring dreams for years related to his redeployment.  He experienced distress, anger, and sadness at reminders of his service.  The Veteran reported frequent periods of "melancholy" during the past year.  The VA doctor noted that the Veteran appeared to have an underreporting style and his current and past symptoms were somewhat inconsistent with past reports. 

In December 2006, the Veteran underwent a PTSD assessment.  During the evaluation, the Veteran was alert and cooperative.  He was anxious, depressed, and became tearful while discussing his military experiences.  The VA doctor observed that the Veteran had a tendency to underreport his symptoms.  He avoided stimuli associated with his military experience.  He had difficulty falling or staying asleep on a daily basis.  The Veteran reported difficulty concentrating most of the time, irritability, and hypervigilance.  The VA doctor assigned a GAF score of 50.

In May 2009, the Veteran was afforded a VA examination to determine the severity of his PTSD.  The Veteran reported that he and his wife were living separate lives.  He spent a considerable amount of time drinking with fellow policeman at a local club.  The Veteran largely drank to forget his memories connected with his PTSD.  Most of the Veteran's social interactions were centered on drinking alcohol and golf.  He saw his children 5 times per week and drove his grandchildren to school twice a week.  The VA examiner determined that the Veteran's PTSD was productive of moderate social isolation.  The Veteran was not currently working.  He retired in March 2005.  His anxiety and PTSD symptoms partially led to his retirement.  Prior to his retirement, he received some feedback regarding difficulties connected with his job performance.  He lost multiple radios because of poor memory and concentration on the job.  His PTSD contributed to a lack of professional motivation.  The VA examiner determined that the Veteran's PTSD symptoms were productive of moderate to mild occupational impairment.  The Veteran had intrusive thoughts on a monthly basis, nightmare every two months, flashbacks once a week, and intense psychological upset once every two months.  He tried to avoid activities which reminded him of his active service.  He experienced survivor's guilt, loss of interest in activities, hypervigilance, poor concentration, and episodes of road rage.  The Veteran slept between 4 and 5 hours per night and woke up four times at night.  The VA examiner concluded that the Veteran's PTSD was moderate and assigned a GAF score of 60.  

In February 2010, the Veteran received a 2 day inpatient evaluation for his PTSD.  He had recurrent dreams, hypervigilance, emotional numbing, and an exaggerated startle response.  He was assigned a GAF score of 50. 

In January 2011, Mr. N.M, a licensed marriage and family therapist at the Vet Center, wrote that the Veteran had depression, isolation, irritability, and hypervigilance, avoidance of feelings, survivor guilt, restricted affect sleep disturbance, and intrusive thoughts.  He was easily hyperaroused and tended to shut down when triggered.  Mr. N.M. determined that the Veteran was not able to work due to his PTSD.

The Board finds that the Veteran is entitled to a TDIU after March 18, 2005, to September 6, 2010, and from November 1, 2010, to January 25, 2011.  The Veteran retired in March 2010.  He last worked full time in March 2005.  The Veteran's treatment records document the difficulties he was having at work prior to his retirement.  He switched to the night shift to reduce his interpersonal contacts and his concentration and memory had become diminished.  He told the May 2009 VA examiner that his retirement was due, in part, to his service-connected PTSD.  Lastly, Mr. N.M. specifically found that the Veteran was unable to maintain substantially gainful employment due to his PTSD.  The claim for a TDIU is granted.

Although the Veteran had a 100 percent schedular evaluation for PTSD from January 26, 2011, the Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  However, the SMC requirements cannot be met after January 26, 2011 or anything other period where PTSD was subject to a 100 percent evaluation, as the Veteran's only other service-connected disability, diabetes mellitus, was assigned a 10 percent disabling.  Id.

In sum, the preponderance of the evidence shows that the Veteran was unable to secure and follow a substantially gainful employment by reason of his service-connected PTSD from March 18, 2005, to September 6, 2010, and from November 1, 2010, to January 25, 2011.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is granted from March 18, 2010, to September 5, 2010, and from November 1, 2010, to January 25, 2011.


ORDER

An evaluation of 70 percent, but no higher, for PTSD is granted from August 8, 2003, to September 6, 2010, and from November 1, 2010, to January 25, 2011, subject to the regulations governing the payment of monetary payments.

A TDIU is granted from March 18, 2005, to September 6, 2010, and from November 1, 2010, to January 25, 2011



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


